Staley, J. (dissenting).
In this article 78 proceeding the petitioner-appellant landlord seeks to review a determination of the State Bent Administrator which denied its application for a rent increase and revoked a prior determination granting an increase.
In 1960 the landlord, the owner of an apartment building in the Village of North Pelham, Westchester County, New York, applied for a rent increase under the Bent and Eviction Begulations to the Westchester Local Bent Administrator who granted the increase finding that the income from the property did not yield a 6% net annual return on its valuation. The local administrator computed the valuation of the property by applying the State Board of Equalization and Assessment equalization rate for 1954 of 60% for apartment buildings in the Village of North Pelham to the 1960 assessed valuation. The tenants protested the increase asserting that the 1960 rather than the 1954 equalization rate should have been applied and the State Bent Administrator denied their protest.
In December, 1962 the landlord applied again for another increase under the regulations claiming that the property did not yield a 6% net annual return on a valuation based on the 1962 assessed valuation after applying the 1954 village equalization rate for apartment buildings. The landlord’s valuation was accepted by the local administrator and protested by the tenants who claimed that the overall equalization rate of 64% for the Town of Pelham should be applied. In 1954 the overall equalization rate for the Village of North Pelham was 47% and the overall equalization rate for the Town of Pelham was 64% and for the same year the equalization rate for apartment houses in the village was 60%, and the equalization rate for apartment houses in the town was 88%.
In November, 1955 the Village Board of Trustees adopted a resolution effective February 1, 1956 to discontinue its independent assessment of village properties and to adopt instead the assessments established by the town. The effect of this resolution on the landlord’s property was to increase the assessed valuation from the village assessment in 1954 of $164,500 to $256,000 as assessed by the town in 1956.
One of the grounds for a rent increase under the Bent and Eviction Begulations arises when the net rental income from a property yields a net annual return of less than 6% of the valuation of the property. Section 4 (subd. 4, par. [a], cl. 1) *207of the Emergency Housing Rent ¡Control Law and subdivision 5 of section 33 of the Rent and Eviction Regulations define 1 ‘ valuation of property ’ ’ as follows: ‘ ‘ Such valuation shall be the current assessed valuation established by a city, town or village, which is in effect at the time of the filing of the application for an adjustment under this subparagraph properly adjusted by applying thereto the ratio which such assessed valuation bears to the full valuation as determined by the state board of equalization and assessment on the basis of assessment roles of cities, towns and villages for the year nineteen hundred fifty-four and certified for such year ” and “ provided, however, that where at the time of the filing of the application for an adjustment under this paragraph such board has computations for [such year] indicating a different ratio for subclasses of residential property in a city, town or village, the Administrator shall give due consideration to such different ratio ”,
The manual of accounting procedures adopted by the respondent, effective June 30, 1957 when the statute for the first time prescribed use of the 1954 equalization rates (L. 1957, ch. 755)" directs as follows: “ "Where the property-is located within one of the villages indicated and there is a ratio for the subclass of housing accommodations involved in the section 33(5) application, that ratio will be used in computing the valuation of the property. Where there is no village ratio for such subclass of residential property the equalization rate for such village will be used.”
Accordingly whenever a property is located in a village and such village has a separate ratio for subclasses of residential property such as apartment houses, the village rate for such subclasses must be applied.
Prior to the enactment of chapter 755 of the Laws of 1957 amending the Emergency Rent Control Law (§ 4, subd. 4, par. [a], cl. [1]) the valuation of property to be used as the basis for a rent increase was limited to assessed valuations established by a city or town and, by reason of the amendment, the section now provides ‘ ‘ assessed valuation established by a city, town or village.” It is clear that such amendment never intended to authorize the Administrator to choose one of three different ratios in determining the valuation of properties on applications for a rental increase.
When the village resolved to accept town assessments for properties within the village, it did not result in eliminating village assessments, The real effect of accepting the town assessors’ valuations was merely to engage another agency to *208evaluate the property within the village in place of village assessors with the result that the assessment roll is made up from the valuations placed on the village properties by the town assessors. Village assessments still remain and were, therefore, in effect in 1962.
Since a village equalization rate for apartment buildings as a subclass of residential property existed in 1954 for the Village of North Pelham and since a village assessment for the year 1962 was in effect as the village valuation of the petitioner’s property at the time of its application for a rent increase, the provisions of the statute mandate the use of that village equalization rate in the determination of the petitioner’s right to a rent increase. The statutory direction to apply ‘ ‘ city, town or village ratios ” was not intended to provide a selection of alternative ratios in the discretion of the Administrator, but rather directs the use of city ratios for city properties, town ratios for town properties and village ratios for village properties.
The judgment appealed from should be reversed, the determination of the respondent denying the application for a rent increase annulled and the determination of the Local Rent AdmiTiiHt.ra.tor granting this rent increase reinstated.
Breitel, J. P., and Valente, J., concur with Rabin, J.; Staley, J., dissents in opinion in which McNally, J., concurs.
Judgment affirmed, with $50 costs to respondent.